Exhibit 10.1

FORM OF
ev3 INC. AMENDED AND RESTATED 2005 INCENTIVE STOCK PLAN
STOCK GRANT CERTIFICATE

This Stock Grant Certificate evidences a Stock Grant made pursuant to the ev3
Inc. Amended and Restated 2005 Incentive Stock Plan of [             ] shares of
restricted Stock to [             ], who shall be referred to as “Grantee”. 
This Stock Grant is granted effective as of [             ], which shall be
referred to as the “Grant Date.”

 

ev3 INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

TERMS AND CONDITIONS


§ 1.                         PLAN AND STOCK GRANT CERTIFICATE.  THIS STOCK GRANT
IS SUBJECT TO ALL OF THE TERMS AND CONDITIONS SET FORTH IN THIS STOCK GRANT
CERTIFICATE AND IN THE PLAN. IF A DETERMINATION IS MADE THAT ANY TERM OR
CONDITION SET FORTH IN THIS STOCK GRANT CERTIFICATE IS INCONSISTENT WITH THE
PLAN, THE PLAN SHALL CONTROL.  ALL OF THE CAPITALIZED TERMS NOT OTHERWISE
DEFINED IN THIS STOCK GRANT CERTIFICATE SHALL HAVE THE SAME MEANING IN THIS
STOCK GRANT CERTIFICATE AS IN THE PLAN.  A COPY OF THE PLAN WILL BE MADE
AVAILABLE TO GRANTEE UPON WRITTEN REQUEST TO THE CORPORATE SECRETARY OF THE
COMPANY.


§ 2.                         STOCKHOLDER STATUS.  GRANTEE SHALL HAVE THE RIGHT
UNDER THIS STOCK GRANT TO RECEIVE CASH DIVIDENDS ON ALL OF THE SHARES OF STOCK
SUBJECT TO THIS STOCK GRANT AND TO VOTE SUCH SHARES UNTIL GRANTEE’S RIGHT TO
SUCH SHARES IS FORFEITED OR BECOMES NONFORFEITABLE.  IF GRANTEE FORFEITS ANY
SHARES UNDER § 3, GRANTEE SHALL AT THE SAME TIME FORFEIT GRANTEE’S RIGHT TO VOTE
SUCH SHARES AND TO RECEIVE CASH DIVIDENDS PAID WITH RESPECT TO SUCH SHARES.  ANY
STOCK DIVIDENDS OR OTHER DISTRIBUTIONS OF PROPERTY MADE WITH RESPECT TO SHARES
THAT REMAIN SUBJECT TO FORFEITURE UNDER § 3 SHALL BE HELD BY THE COMPANY, AND
GRANTEE’S RIGHTS TO RECEIVE SUCH DIVIDENDS OR OTHER PROPERTY SHALL BE FORFEITED
OR SHALL BE NONFORFEITABLE AT THE SAME TIME THE SHARES OF STOCK WITH RESPECT TO
WHICH THE DIVIDENDS OR OTHER PROPERTY ARE ATTRIBUTABLE ARE FORFEITED OR BECOME
NONFORFEITABLE.  EXCEPT FOR THE RIGHTS TO RECEIVE CASH DIVIDENDS AND VOTE THE
SHARES OF STOCK SUBJECT TO THIS STOCK GRANT WHICH ARE DESCRIBED IN THIS § 2,
GRANTEE SHALL HAVE NO RIGHTS AS A STOCKHOLDER WITH RESPECT TO SUCH SHARES OF
STOCK UNTIL GRANTEE’S INTEREST IN SUCH SHARES HAS BECOME NONFORFEITABLE.


--------------------------------------------------------------------------------



§ 3.                         VESTING AND FORFEITURE.

(a)           Vesting.  Subject to § 3(b), Grantee’s interest in the Stock
subject to this Stock Grant shall become nonforfeitable as follows:

(1)           Grantee’s interest in [     ]%/[            ] of the shares of
Stock subject to this Stock Grant [(rounding down to the nearest whole number of
shares of Stock)] shall become nonforfeitable only if Grantee continuously
provides services to the Company or its Affiliates (whether as an employee or as
a consultant) through November 15, [            ],

(2)           Grantee’s interest in an additional [     ]%/[            ] of the
shares of Stock subject to this Stock Grant [(rounding down to the nearest whole
number of shares of Stock)] shall become nonforfeitable only if Grantee
continuously provides services to the Company or its Affiliates (whether as an
employee or as a consultant) through November 15, [            ],

(3)           Grantee’s interest in an additional [     ]%/[            ] of the
shares of Stock subject to this Stock Grant [(rounding down to the nearest whole
number of shares of Stock)] shall become nonforfeitable only if Grantee
continuously provides services to the Company or its Affiliates (whether as an
employee or as a consultant) through November 15, [            ],

(4)           Grantee’s interest in all remaining shares of Stock subject to
this Stock Grant shall become nonforfeitable only if Grantee continuously
provides services to the Company or its Affiliates (whether as an employee or as
a consultant) through November 15, [            ],

(b)           Forfeiture.  If Grantee’s continuous service relationship
(including service as an employee and as a consultant) with the Company and its
Affiliates terminates for any reason whatsoever before his or her interest in
all of the shares of Stock subject to this Stock Grant have become
nonforfeitable under § 3(a), then he or she shall (except as provided in § 14 of
the Plan) forfeit all of the shares of Stock subject to this Stock Grant except
those shares in which he or she has (pursuant to § 3(a)) a nonforfeitable
interest on the date Grantee’s service relationship with the Company and its
Affiliates so terminates.


§ 4.                         ISSUANCE OF SHARES; STOCK POWER.  THE COMPANY SHALL
ISSUE THE SHARES OF STOCK SUBJECT TO THIS STOCK GRANT IN BOOK ENTRY IN THE NAME
OF GRANTEE UPON

2


--------------------------------------------------------------------------------



GRANTEE’S EXECUTION OF THE IRREVOCABLE STOCK POWER IN FAVOR OF THE COMPANY
ATTACHED AS EXHIBIT A.  THE SECRETARY OF THE COMPANY SHALL DIRECT THE COMPANY’S
TRANSFER AGENT NOT TO HONOR ANY REQUESTS BY THE GRANTEE TO TRANSFER THE SHARES
OF STOCK SUBJECT TO THIS STOCK GRANT OR TO ISSUE A PHYSICAL STOCK CERTIFICATE
REPRESENTING SUCH SHARES AND ANY DISTRIBUTIONS MADE WITH RESPECT TO SUCH SHARES
(OTHER THAN ORDINARY CASH DIVIDENDS) UNTIL SUCH TIME AS GRANTEE’S INTEREST IN
SUCH SHARES HAS BECOME NONFORFEITABLE OR HAS BEEN FORFEITED.  AS SOON AS
PRACTICABLE AFTER EACH DATE AS OF WHICH GRANTEE’S INTEREST IN ANY SHARES BECOMES
NONFORFEITABLE UNDER § 3(A), THE COMPANY SHALL DIRECT THE COMPANY’S TRANSFER
AGENT TO HONOR ANY REQUESTS THEREAFTER BY THE GRANTEE TO TRANSFER THE SHARES IN
WHICH HIS OR HER INTEREST HAS BECOME NONFORFEITABLE ON SUCH DATE (TOGETHER WITH
ANY DISTRIBUTIONS MADE WITH RESPECT TO SUCH SHARES THAT HAVE BEEN HELD BY THE
COMPANY) OR TO ISSUE A PHYSICAL STOCK CERTIFICATE REPRESENTING SUCH SHARES.  IF
SHARES ARE FORFEITED UNDER § 3(A), THE SHARES (TOGETHER WITH ANY DISTRIBUTIONS
MADE WITH RESPECT TO THE SHARES THAT HAVE BEEN HELD BY THE COMPANY)
AUTOMATICALLY SHALL REVERT BACK TO THE COMPANY.


§ 5.                         NONTRANSFERABLE.  NO RIGHTS GRANTED UNDER THIS
STOCK GRANT CERTIFICATE SHALL BE TRANSFERABLE BY GRANTEE OTHER THAN BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION.


§ 6.                         OTHER LAWS.  THE COMPANY SHALL HAVE THE RIGHT TO
REFUSE TO TRANSFER SHARES OF STOCK SUBJECT TO THIS STOCK GRANT TO GRANTEE IF THE
COMPANY ACTING IN ITS ABSOLUTE DISCRETION DETERMINES THAT THE TRANSFER OF SUCH
SHARES MIGHT VIOLATE ANY APPLICABLE LAW OR REGULATION.


§ 7.                         NO RIGHT TO CONTINUE SERVICE.  NONE OF THE PLAN,
THIS STOCK GRANT CERTIFICATE, OR ANY RELATED MATERIAL SHALL GIVE GRANTEE THE
RIGHT TO REMAIN EMPLOYED BY THE COMPANY OR ITS AFFILIATES OR TO CONTINUE IN THE
SERVICE OF THE COMPANY OR ITS AFFILIATES IN ANY OTHER CAPACITY.


§ 8.                         GOVERNING LAW.  THE PLAN AND THIS STOCK GRANT
CERTIFICATE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE.


§ 9.                         BINDING EFFECT.  THIS STOCK GRANT CERTIFICATE SHALL
BE BINDING UPON THE COMPANY AND GRANTEE AND THEIR RESPECTIVE HEIRS, EXECUTORS,
ADMINISTRATORS AND SUCCESSORS.


§ 10.                       HEADINGS AND SECTIONS.  THE HEADINGS CONTAINED IN
THIS STOCK GRANT CERTIFICATE ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT
AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF THIS STOCK GRANT
CERTIFICATE.  ALL REFERENCES TO SECTIONS IN THIS STOCK GRANT CERTIFICATE SHALL
BE TO SECTIONS OF THIS STOCK GRANT CERTIFICATE UNLESS OTHERWISE EXPRESSLY STATED
AS PART OF SUCH REFERENCE.


§ 11.                       AVAILABILITY OF COPY OF PLAN AND PLAN PROSPECTUS.  A
COPY OF THE PLAN DOCUMENT AND PROSPECTUS FOR THE EV3 INC. AMENDED AND RESTATED
2005 INCENTIVE STOCK PLAN ARE AVAILABLE ON THE COMPANY’S INTRANET PORTAL UNDER
THE “EMPLOYEE TOOLS” SECTION, WHICH CAN BE ACCESSED BY OPENING YOUR WEB BROWSER
FROM YOUR COMPANY

3


--------------------------------------------------------------------------------



DESKTOP OR LAPTOP COMPUTER.  IF YOU LIKE TO RECEIVE A PAPER COPY OF THE PLAN
DOCUMENT AND/OR PLAN PROSPECTUS, PLEASE CONTACT:

Kevin M. Klemz
Vice President, Secretary and Chief Legal Officer
ev3 Inc.
9600 54th Avenue North
Plymouth, Minnesota 55442
(763) 398-7000
KKlemz@ev3.net


§ 12.                       AVAILABILITY OF ANNUAL REPORT TO STOCKHOLDERS AND
OTHER SEC FILINGS.  A COPY OF THE COMPANY’S MOST RECENT ANNUAL REPORT TO
STOCKHOLDERS AND OTHER FILINGS MADE WITH THE SECURITIES AND EXCHANGE COMMISSION
ARE AVAILABLE ON THE COMPANY’S INTERNET WEBSITE, WWW.EV3.NET, UNDER THE
INVESTORS RELATIONS—SEC FILINGS SECTION.  IF YOU LIKE TO RECEIVE A PAPER COPY OF
THE COMPANY’S MOST RECENT ANNUAL REPORT TO STOCKHOLDERS AND OTHER FILINGS MADE
BY THE COMPANY WITH THE SECURITIES AND EXCHANGE COMMISSION, PLEASE CONTACT KEVIN
M. KLEMZ AT THE ADDRESS, TELEPHONE NUMBER OR E-MAIL ADDRESS ABOVE.

4


--------------------------------------------------------------------------------



EXHIBIT A


IRREVOCABLE STOCK POWER

As a condition to the issuance to the undersigned of [             ] shares of
Stock which were granted to the undersigned as a Stock Grant under the ev3 Inc.
Amended and Restated 2005 Incentive Stock Plan in the Stock Grant Certificate
dated [             ], the undersigned hereby executes this Irrevocable Stock
Power in order to sell, assign and transfer to ev3 Inc. the shares of Stock
subject to such Stock Grant for purposes of effecting any forfeiture called for
under § 3(b) of the Stock Grant Certificate and does hereby irrevocably give ev3
Inc. the power (without any further action on the part of the undersigned) to
transfer such shares of Stock on its books and records back to ev3 Inc. to
effect any such forfeiture.

This Irrevocable Stock Power shall expire automatically with respect to the
shares of Stock on the date such shares of Stock are no longer subject to
forfeiture under § 3(b) of such Stock Grant Certificate or, if earlier,
immediately after such a forfeiture has been effected with respect to such
shares of Stock.

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

Date

 

5


--------------------------------------------------------------------------------